Citation Nr: 0843178	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-27 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969 in the United States Army and from September 1974 to 
January 1995 in the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware.

In November 2007, the veteran was afforded a video conference 
hearing before the undersigned.  A transcript of that hearing 
is associated with the claims file.

The case was remanded in January 2008 for further 
development.


FINDING OF FACT

A diagnosis of PTSD is not demonstrated by the medical 
evidence of record.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 .

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

In this case, the veteran was provided notice of the VCAA in 
March 2004, prior to the initial adjudication of his claim in 
the July 2004 rating decision at issue.  Further VCAA letters 
were also issued in April 2004 and February 2008.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present case, such notification was provided in 
letters dated in March 2006 July 2006, and February 2008, 
including as it relates to the downstream disability rating 
and effective date elements of his claim.

The Board acknowledges that the veteran has not been afforded 
a VA examination in conjunction with his claim.  As discussed 
above, the VCAA and implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines that such development is necessary to decide the 
claim.  A medical examination or medical nexus opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (a) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  See 38 
C.F.R. § 3.159(c)(4).

Thus, the Board concludes that obtaining a medical 
examination an under the circumstances presented in this case 
is not necessary to decide the claim and would serve no 
useful purpose.  38 C.F.R. § 3.159(c)(4); cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  In so concluding, 
the Board finds that the circumstances here presented differ 
from those found in Charles v. Principi, 16 Vet. App. 370 
(2002), wherein VA erred in failing to obtain a medical nexus 
opinion even though evidence showed acoustic trauma in 
service and a current diagnosis of tinnitus.  Significantly, 
in the current case, there is no evidence that the veteran 
has a current diagnosis of PTSD.  Therefore, the Board finds 
that the facts in this case are easily distinguishable from 
those in Charles.

The Board concludes that all relevant evidence necessary for 
an equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records and statements from the veteran and his 
representative.  Pursuant to the Board remand, the RO sent 
the veteran a VCAA letter in February 2008 requesting that he 
provide all information regarding names and addresses of any 
hospitals, to specifically include the medical facilities in 
Dover, Delaware.  The veteran did not respond to this 
letter.  In this regard, the Board notes that it is well-
established that VA's duty to assist a claimant is not a one-
way street.  A claimant seeking help cannot passively wait 
for it in those circumstances where he or she may or should 
have information that is essential in obtaining putative 
evidence, as here.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). 

There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been 
obtained and/or attempted to be obtained.  The veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Service Connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)). 
 
The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 
 
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998). 
 
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  With regard to the 
question of whether the veteran participated in combat with 
the enemy during service, the Board observes that his 
military records indicate that the veteran did engaged in 
combat, as indicated by his DD 214 Form.  Notably, the 
veteran received a Combat Infantry Badge, Purple Heart and 
the Bronze Star Medal.  The veteran was a dog handler in 
service. 

The veteran claims that his psychiatric condition is a result 
of his injury to his hand due to a grenade and small arms 
fire.  (See hearing transcript dated in November 2007 p. 13).  
He also stated that his position as a dog handler was 
stressful because he had to rely on the dogs to alert him of 
danger and the dogs could be unreliable.  (Id. at 12.)

The service medical records do not indicate any complaints of 
or treatment for PTSD.  However, the veteran noted nervous 
trouble on a Report of Medical History dated in February 
1993.  The Report of Medical Examinations showed normal 
psychiatric evaluations.  VA treatment records from 
Wilimington, Delware showed no treatment for or diagnosis of 
PTSD.

In this case, the medical evidence fails to show that the 
veteran has been diagnosed with PTSD.  This is supported by 
the veteran's own testimony at the video conference hearing 
when he acknowledged that he lacked a diagnosis of PTSD.  
(See hearing transcript dated in November 2007 p. 27).  In 
the absence of confirmed diagnoses of PTSD, meaning medical 
evidence showing the veteran has the conditions alleged, 
service connection is not warranted.  The case law is well-
settled on this point.  In order for a claimant to be granted 
service connection for a claimed disability, there must be 
evidence of a current disability.  See Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (service connection is limited to cases 
wherein the service incident has resulted in a disability, 
and in the absence of proof of a present disability, there 
can be no valid claim); see also Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (service connection claim must be 
accompanied by evidence establishing the claimant currently 
has the claimed disability). 
 
Furthermore, to the extent the veteran is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is also now well-established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  
 
The preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  The benefit 
sought on appeal is accordingly denied since there is no 
reasonable doubt to be resolved in the veteran's favor.  See, 
e.g., See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).

The Board notes that the veteran is free to submit additional 
evidence (i.e. diagnosis) in the future to support any claim 
for service connection. 


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


